Filed 9/1/21
               IN THE SUPREME COURT OF
                      CALIFORNIA

                     In re JACK WAYNE FRIEND
                           on Habeas Corpus.

                                S256914

                First Appellate District, Division Three
                               A155955

              Alameda County Superior Court
                          81254A
__________________________________________________________

                  ORDER MODIFYING OPINION

THE COURT:
     The majority opinion in this case, filed on June 28, 2021,
and appearing at 11 Cal.5th 720, is modified as follows:
     On page 743, in the first sentence of the second full
paragraph, the phrase “the statute” is replaced with “section
1509(d),” so that the sentence reads:
                Applying these principles, we conclude that when
                section 1509(d) is applied to a post-Proposition 66
                petition subsequent to an initial pre-Proposition 66,
                post-Clark petition, section 1509(d) is not operating
                retroactively.




                                          1
     On page 743, in the third sentence of the second full
paragraph, the phrase “This provision of” is added at the
beginning of the sentence, so that the sentence begins:
           This provision of Proposition 66 underscores the
           importance of presenting available claims in the
           first petition . . . .
     This modification does not affect the judgment.




                                     2